DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	The limitation “the cover covering the PCB and including a perimeter that includes at least one portion that stands off from an interior surface of the housing” of claim 1, “the lower support structure includes a first pillar, the first pillar supporting the PCB and mechanically coupling with the cover, the first pillar causing the PCB to stand off from the lower support structure and causing the cover to stand off from the PCB” of claim 9, “a cover coupled to the lower support structure and supported by a number of retention tabs extending from the housing, the cover covering the PCB, wherein the housing supports the cover in three coordinate directions” of claim 18 in combination with other limitations present is neither taught nor disclosed in the prior art of record. 
    					
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hung V Ngo/
Primary Examiner, Art Unit 2847